UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported ) August 16, 2007 MxEnergy Holdings Inc. (Exact name of registrant as specified in its charter) Delaware 333-138425 20-2930908 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 595 Summer Street, Suite 300, Stamford, Connecticut 06901 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (203) 356-1318 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))[ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On August 16, 2007, MxEnergy Holdings Inc. (the “Company”) announced that it terminated its tender offer to purchase any or all of the $190.0 million outstanding aggregate principal amount of its Floating Rate Senior Notes due 2011 (the “Notes”).Attached hereto as Exhibit 99.1 and incorporated herein by reference is the press release announcing the termination of the tender offer. Item 9.01 – Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description 99.1 Press Release dated August 16, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MXENERGY HOLDINGS INC. By: /s/ Chaitu Parikh Name: Chaitu Parikh Title: Chief Financial Officer Date:August 16, 2007
